UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6233



VINCENT LAMONT MARTIN,

                                            Plaintiff - Appellant,


          versus


HELEN FAHEY, Chairperson of the Virginia
Parole Board; DAVID HARKER, Vice-Chairman of
the Virginia Parole Board; CAROLE SIEVERS;
HERBERT COULTON; MICHAEL HAWES, Members of the
Virginia Parole Board,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  David G. Lowe, Magistrate
Judge. (CA-03-401-3)


Submitted:   June 18, 2004                 Decided:   July 16, 2004


Before LUTTIG, GREGORY, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Brent A. Jackson, HILL, TUCKER, MARSH & JACKSON, Richmond,
Virginia, for Appellant. Jerry W. Kilgore, Attorney General,
Richard C. Vorhis, Assistant Attorney General, William W. Muse,
Senior Assistant Attorney General, Richmond, Virginia, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

               Vincent L. Martin seeks to appeal the magistrate judge’s

order dismissing his 42 U.S.C. § 1983 (2000) complaint.*                        We

dismiss the appeal for lack of jurisdiction because the notice of

appeal was not timely filed.

               Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5) or reopens the appeal period

under Fed. R. App. P. 4(a)(6).           This appeal period is “mandatory

and jurisdictional.” Browder v. Director, Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

               The magistrate judge’s order was entered on the docket on

December 19, 2003.       The notice of appeal was filed on January 28,

2004.    Because Martin failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we

dismiss the appeal.           We dispense with oral argument because the

facts    and    legal   contentions    are     adequately   presented     in   the

materials      before   the    court   and     argument   would   not    aid   the

decisional process.



                                                                        DISMISSED



     *
      The parties consented to the jurisdiction of the magistrate
judge under 28 U.S.C. § 636(c) (2000).

                                       - 3 -